Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.957 Filed 11/10/20 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                         Case No. 14-cr-20814

v.                                       Hon. Victoria A. Roberts

STEVEN SMITH,

     Defendant.
_________________________________/

     Response in Opposition to [53] Smith’s Renewed Motion
     for Compassionate Release and [55] Supplemental Brief
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.958 Filed 11/10/20 Page 2 of 16




                                  Issues

      I.    Should Smith’s renewed motion for compassionate release be

denied because, even considering his revised release plan, he continues

to pose a danger to others and the community, see USSG § 1B1.13(2),

and reducing his sentence would be improper considering the 18 U.S.C.

§ 3553(a) factors?

      II.   Are the conditions at Smith’s facility irrelevant to whether

Smith would pose a danger to the community if released and whether

reducing his sentence would be improper consider the § 3553(a) factors?




                                     2
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.959 Filed 11/10/20 Page 3 of 16




                              Introduction

      Steven Smith asks the Court to reconsider its decision denying his

motion for compassionate release because he has made other living

arrangements, he would be willing to undergo non-residential sex

offender treatment, and his incarcerated son does not oppose his

release. None of this, however, adequately addresses the Court’s

concerns about dangerousness. Nor does it tip any of the relevant

sentencing factors in his favor.

      The conditions at Smith’s facility do not change this analysis,

since there is no dispute that Smith has shown extraordinary and

compelling circumstances. Those conditions have no bearing on whether

releasing a prisoner would present a danger to the community or fail to

fulfill the purposes of sentencing, which are the two grounds on which

Smith’s initial motion was denied. The Court should deny Smith’s

renewed motion for compassionate release.

                              Background

      An investigation revealed that Smith was sharing child

pornography online using a peer-to-peer program. (PSR ¶¶ 9-10). That

program was running on the family computer when agents searched



                                     3
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.960 Filed 11/10/20 Page 4 of 16




Smith’s home. (PSR ¶ 11). A forensic review of the items seized revealed

1,158 images and 404 videos of child pornography, the bulk of which

belonged to Smith. (PSR ¶ 16). Smith’s collection mainly depicted

prepubescent children—in some instances toddlers—engaged in sex acts

with adult males and sadomasochism. (PSR ¶ 16). Smith admitted that

he had been downloading child pornography for over 15 years. (PSR

¶ 15). Sadly, Smith influenced his adult son, who first viewed child

pornography on Smith’s computer about ten years earlier as a teenager.

(PSR ¶ 12). Smith’s son pleaded guilty to receiving child pornography

and is still serving his 110-month sentence. (Case No. 14-cr-20815).

      Smith pleaded guilty to distributing child pornography. (ECF No.

22, Plea Agreement). Although his guidelines range was 151 to 188

months in prison, the Court sentenced Smith to 130 months in prison

and five years of supervised release. (ECF No. 30, Judgment). The

Court recommended that the BOP place Smith in a residential sex

offender treatment program. (Id., PgID.131).

      Smith’s projected release date is May 10, 2025. He has served less

than half his below-guidelines sentence and has not yet participated in

sex offender treatment, which BOP offers toward the end of a sentence.



                                     4
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.961 Filed 11/10/20 Page 5 of 16




      The Court denied Smith’s initial motion for compassionate release

on the merits. (ECF No. 51, PgID.615-625). The Court concluded—and

the government does not contest—that Smith established extraordinary

and compelling reasons for compassionate release based on his obesity

and Type 2 diabetes, which places him at heightened risk from Covid-

19. (Id., PgID.618-620). Nonetheless, the Court properly denied Smith’s

motion because he poses a danger to the community under USSG

§ 1B1.13(2) and because the relevant § 3553(a) sentencing factors weigh

against a reduction in sentence. (Id., PgID.620-624).

      In his renewed motion, Smith proposes a revised release plan

along with information about available non-residential sex offender

treatment, with the hope of addressing the Court’s concerns regarding

dangerousness. He also includes a letter from his incarcerated son,

with the hope of addressing the Court’s concerns regarding the

sentencing disparity between father and son that would result if Smith

were released. Finally, Smith discusses the conditions at his facility.




                                     5
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.962 Filed 11/10/20 Page 6 of 16




                                Argument

    I.   The Court should deny Smith’s renewed motion for
         compassionate release.

           A. Smith remains ineligible for compassionate
              release based on dangerousness.

      Section 1B1.13(2) only permits release if a “defendant is not a

danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” Evaluating dangerousness under

§ 3142(g) requires a comprehensive view of community safety—“a

broader construction than the mere danger of physical violence.” United

States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam).

      “[F]ederal courts have been disinclined to grant compassionate

release to petitioners convicted of crimes involving child pornography,

even for vulnerable petitioners during the COVID-19 pandemic, citing

potential dangerousness.” Coleman v. United States, 2020 WL 3039123,

at *4 (E.D. Va. June 4, 2020). And “given the ease with which child

pornography is accessible in the modern world,” releasing such

offenders “is likely to require stringent and frequent monitoring,” which

creates a safety risk for the officers tasked with that responsibility

during a health pandemic. United States v. Sears, 2020 WL 3250717, at



                                     6
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.963 Filed 11/10/20 Page 7 of 16




*3 (D.D.C. June 16, 2020); see also United States v. Meizin, 2020 WL

1985042, at *5 (N.D. Ohio Apr. 27, 2020) (denying compassionate

release because of the easy access to electronic devices).

      Here, the Court provided a multitude of reasons why Smith

presented a danger to the community and was therefore ineligible for

compassionate release. Without home visits, the probation department

would not be able to implement or monitor the internet and device

restrictions that his family proposed. (ECF No. 51, PgID.622). The

Court also expressed concern about the length of Smith’s criminal

history—he downloaded child pornography for over 15 years,

undetected by his family. (Id.). Although recognizing Smith’s minimum

PATTERN score, the Court concluded that Smith would still pose a

danger if released. In particular, the Court noted that Smith proposed

returning to the same home environment where he committed his

offense, had not completed residential sex offender treatment, would

have easy access to electronic devices, and is skilled in hiding his

criminal conduct. (Id., PgID.622-623). In addition, given that Smith

influenced his now-adult son to view child pornography as a teenager,




                                     7
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.964 Filed 11/10/20 Page 8 of 16




the Court worried that allowing Smith to live with his 16-year-old son

would risk “the same corrupting danger.” (Id., PgID.623).

      Smith’s revised release plan, in which he would live with his

mother and sister instead of his wife and teenage son, somewhat

addresses the Court’s last concern regarding risk of corrupting

influence. (ECF No. 53, PgID.635-636). But the proposal does little else

to ensure that Smith will not reoffend and, consequently, does not

alleviate the danger he poses to the community. His mother’s home,

although not the precise location where he committed the underlying

offense, is nonetheless a residential environment with electronic devices

and internet access. And if he was able to hide his criminal conduct

from his wife for over 15 years, the government is concerned that he

could conceal criminal conduct from other individuals like his mother.

      Smith points out that the probation department is able to take

some measures to supervise individuals during the pandemic, including

through remote monitoring. (ECF No. 53, PgID.637). But this is not new

information and does not address the Court’s concern that in-home

visits would be needed to protect the community in this case. In-home

visits would be critical because Smith’s release plan depends on family



                                     8
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.965 Filed 11/10/20 Page 9 of 16




members implementing safeguards to prevent his access to their

electronic devices that are located in the home without the use of any

remote monitoring. Smith does not propose, for example, that the

probation department remotely monitor his mother’s laptop.

      Smith also argues that the Court can require him to participate in

non-residential sex offender treatment if released. (ECF No. 53,

PgID.636-637). This, too, is not new information to the Court. And the

fact that Smith has looked into treatment options other than Shanle

Psychological Services does not adequately reduce the danger he poses.

At sentencing, the Court properly determined that the BOP’s residential

program was appropriate for Smith and should be completed before he

returned to society. (ECF No. 30, PgID.131). This residential program is

a “high intensity program designed for high-risk sexual offenders.” BOP

Program Statement 5324.010, at p. 14. Like the name suggests, inmates

in the residential program “co-house” or live together. Id. This “permits

the implementation of a modified therapeutic community,” which has

“been proven effective in reducing inmate recidivism.” Id. This

“therapeutic community in a prison setting stresses pro-social values

and behaviors that are needed in the outside community.” Id. The



                                     9
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.966 Filed 11/10/20 Page 10 of 16




program can take up to two years to complete. Smith is on the waitlist

because he BOP prioritizes enrollment based on projected release date

to maximize inmate participation. Id. at p. 16.

      In sum, the bulk of the Court’s reasoning on dangerousness

remains intact. Smith downloaded child pornography for over 15 years

undetected by his wife, influenced his now-adult son to view child

pornography, has not participated in residential sex offender treatment,

has served less than half his below-guidelines sentence, and proposes

living with family members who have electronic devices, all in the midst

of a pandemic during which the probation department is not conducting

in-home visits. The Court should deny Smith’s renewed motion because

USSG § 1B1.13 precludes his release.

            B. The relevant sentencing factors still weigh against
               compassionate release.

      Even if Smith were eligible for compassionate release, he would

not automatically be entitled to a reduction in sentence. Before ordering

relief, the Court must consider the factors set forth in 18 U.S.C.

§ 3553(a) and determine that release is appropriate. See United States

v. Murphy, 2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying

compassionate release because “the 18 U.S.C. § 3553(a) sentencing


                                     10
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.967 Filed 11/10/20 Page 11 of 16




factors do not favor release”); see also United States v. Kincaid, 802 F.

App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

compassionate release based on the § 3553(a) factors).

      Here, Smith’s online distribution of child pornography for more

than a decade is undeniably serious, the types of images he shared are

especially disturbing, and his criminal behavior adversely influenced

his own son. See United States v. Sears, 2020 WL 3250717, at *2 (D.C.

Cir. June 16, 2020) (“[T]he possession and distribution of child

pornography is an extremely serious crime because it involves trading

depictions of the actual sexual assault of children, and the abuse that

these child victims endure will remain available on the internet

forever.”). And although Smith contends that he is unlikely to

recidivate, the Court already considered Smith’s risk of recidivism when

deciding to sentence him below the guidelines. See United States v.

Hull, 2020 WL 2475639, at *4 (D. Conn. May 13, 2020).

      Further, Smith is less than halfway through his below-guidelines

sentence, has not yet served the mandatory minimum 60 months for his

offense, and has not yet undergone residential treatment. With respect

to child pornography offenders, courts have typically refused to release



                                     11
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.968 Filed 11/10/20 Page 12 of 16




inmates with a significant portion of their sentence remaining. Compare

Hull, 2020 WL 2475639, at *3 (refusing to release an inmate who had

“only served a little over half of his 60-month sentence” for receipt of

child pornography) and United States v. Riter, 2020 WL 3428144, at *4

(S.D.N.Y. June 23, 2020) (refusing to release an inmate who had served

roughly one third of his sentence for receipt, distribution, and

possession of child pornography) with United States v. Pippin, 2020 WL

2602140, at *3 (W.D. Wash. May 20, 2020) (releasing inmate who had

served 70 percent of his sentence for possession of child pornography)

and United States v. Feucht, 2020 WL 2781600, at *4 (S.D. Fla. May 28,

2020) (releasing inmate who had served about 86 percent of his

sentence for distributing child pornography). Courts also consider

whether an inmate “has participated in rehabilitative programming

specific to his offense of conviction.” Coleman, 2020 WL 3039123, at *5.

      Here, the Court properly determined that the relevant § 3553(a)

factors counseled against Smith’s release. “Given the nature of his

crime, to release Smith with more than half of his sentence remaining

and before he completed a sex offender treatment program would not

reflect the seriousness of the offense, promote respect for the law,



                                     12
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.969 Filed 11/10/20 Page 13 of 16




provide just punishment, afford adequate deterrence, or protect the

public.” (ECF No. 51, PgID.624). The Court also reasoned that the need

“to avoid unwarranted sentence disparities” weighed against Smith,

since his own son, whom he influenced down a path of criminality, is

still imprisoned and will remain behind bars for over two years, yet

“Smith’s conduct was more egregious than his son’s, and his sentence

was 20 months longer than his son’s.” (Id.).

      Smith attempts to address this unwarranted disparity by offering

a letter from his incarcerated son, who states that he does not oppose

Smith’s release. (ECF No. 53, PgID.640). But the son’s opinion does

nothing to remedy the concern. Congress instructed courts to consider

“the need to avoid unwarranted sentence disparities among

defendants,” irrespective of how those defendants would feel about

unwarranted sentence disparities. 18 U.S.C. § 3553(a)(6). And releasing

Smith before serving the mandatory minimum sentence for his crime

would result in a disparity from a national perspective as well.

      Because the relevant sentencing factors are unchanged and still

weigh against a reduction in sentence, the Court should deny Smith’s

renewed motion for compassionate release.



                                     13
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.970 Filed 11/10/20 Page 14 of 16




   II.   The facility at which Smith is located does not change
         the outcome.

      In denying Smith’s initial motion for compassionate release, the

Court acknowledged that “COVID-19 was particularly rampant and

uncontrolled at FCI Elkton at one point,” but it appeared, in more

recent months, that “the BOP [had] put measures in place to

successfully control the spread of the virus at Elkton.” (ECF No. 51,

PgID.619-620). Ultimately, though, the specific conditions at FCI

Elkton were not needed to show extraordinary and compelling

circumstances, which the Court found based on Smith’s medical

conditions. The Court denied relief based on Smith’s dangerousness and

the relevant sentencing factors.

      Smith was recently transferred to FCI Fort Dix. (ECF No. 55,

PgID.893-906). In his supplemental filing, Smith goes to great lengths

to show that he remains vulnerable at FCI Fort Dix. This discussion,

however, is effectively moot, since those conditions would relate only to

whether Smith has established extraordinary and compelling

circumstances for release, which the Court already concluded based on

his medical conditions. The circumstances at Smith’s facility have no

bearing on whether Smith would pose a danger to the community if


                                     14
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.971 Filed 11/10/20 Page 15 of 16




released or whether reducing his sentence would be improper

considering the relevant sentencing factors, which are the two bases on

which the Court denied his initial motion.

                                Conclusion

      For these reasons, Smith’s renewed motion for compassionate

release should be denied.


                                          Respectfully submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          s/ Jessica V. Currie
                                          Jessica V. Currie
                                          Assistant U.S. Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9531
                                           jessica.currie@usdoj.gov
Dated: November 10, 2020




                                     15
Case 2:14-cr-20814-VAR-EAS ECF No. 57, PageID.972 Filed 11/10/20 Page 16 of 16




                          Certificate of Service

      I certify that on November 10, 2020, I electronically filed the

foregoing document with the Clerk of the Court for the Eastern District

of Michigan using the ECF system, which will send notification of the

filing to all users of record.

                                          s/ Jessica V. Currie
                                          Assistant U.S. Attorney




                                     16
